DETAILED ACTION
This action is made in response to the communication filed on August 29, 2019.  This action is made non-final.
Claims 1-20 are pending. Claims 1, 12, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 8/29/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it directed to a computer readable storage medium, wherein the broadest reasonable interpretation of a computer readable storage medium encompasses non-transitory media.  A review of the specification fails to explicitly exclude non-transitory media and, therefore, a rejection under 35 USC 101 is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (USPPN: 2016/0373537; hereinafter Lin).
As to claim 1, Lin teaches An application processing method (e.g., see Title), comprising: 
obtaining, by a computer device, a target geographical location (e.g., see [0029] ] teaching obtaining a particular location); 
querying, by the computer device, for found child application identification information that meets a geographical location proximity condition between associated geographical locations of the found child application identification information and the target geographical location (e.g., see Fig. 4, [0048]-[0050] wherein a plurality of application packages are identified that meet a geographical location proximity between the found application packages and the particular location); 
selecting, by the computer device, selected child application identification information from the found child application identification information (e.g., see Figs. 8a-8c, [0064]-[0066] wherein an application is selected from the resulting application packages); and 
running, by the computer device, a child application corresponding to the selected child application identification information in an environment provided by a mother application for running child applications (e.g., see Figs. 8a-8c, [0024], [0031], [0041], [0065]-[0068] wherein the application is dynamically executed within the current user interface).

As to claim 2, the rejection of claim 1 is incorporated.  Lin further teaches wherein the obtaining, by a computer device, a target geographical location comprises at least one of: obtaining, by the computer device, a current geographical location as the target geographical location; obtaining, by the computer device, a character input in a search box, and obtaining, according to the input character, the target geographical location obtained by analyzing the input character; or obtaining, by the computer device, a geographical location associated with local child application identification information as the target geographical location (e.g., see [0028], [0029] wherein the location can be retrieved by a current geographical location of the user, or by a search criterion input.  

As to claim 3, the rejection of claim 1 is incorporated.  Lin further teaches wherein the geographical location proximity condition comprises at least one of: geographical locations associated with the found child application identification information fall within a geographical region range to which the target geographical location belongs; 3314935-532 (17PCT454/US) the target geographical location falls within a geographical region range to which the geographical locations associated with the found child application identification information belong; or a geographical region range to which the geographical locations associated with the found child application identification information belong and a geographical region range to which the target geographical location belongs have an intersection (e.g., see [0021], [0028], [0047] wherein the geographical location proximity condition includes the found application packages fall within a geographical range of the target location).  

As to claim 4, the rejection of claim 1 is incorporated.  Lin further teaches wherein the selecting, by the computer device, the selected child application identification information from the found child application identification information comprises: 
entering, by the computer device, an identification information display page (e.g., see Figs. 4, 5, 6, 8 [0028] teaching providing an user interface for displaying application packages, which is consistent with at least [0090] as entering an identification information display page); 
displaying, by the computer device, the found child application identification information in the identification information display page (e.g., see Figs. 4, 6, [0028], [0047] teaching displaying resulting application packages on the display page); 
obtaining, by the computer device, a child application selection instruction acting on the identification information display page (e.g., see Figs. 8a-8c, [0064]-[0066] teaching receiving user input selection); and
selecting, by the computer device, the selected child application identification information specified by the child application selection instruction from the displayed found child application identification information (e.g., see Figs. 8a-8c, [0064]-[0066] wherein an application is selected based on the detected input).  

As to claim 5, the rejection of claim 4 is incorporated.  Lin further teaches displaying, by the computer device, an entry used for triggering the identification information display page (e.g., see [0028] teaching a user interface for allowing a user to choose a search criterion for searching application packages); 
displaying, by the computer device, icons comprised in at least one of a preset number of pieces of child application identification information in the found child application identification information or a total number of pieces of the found child application identification information, at the entry (e.g., see Figs. 4, 5, 8 [0050] wherein the resulting application packages are presented as icons); and 
performing, by the computer device, entering an identification information display page in response to detecting a trigger operation for the entry (e.g., see Figs. 4, 5, 6, 8, teaching in response to searching, providing an user interface for displaying the application packages, which is consistent with at least [0090] as entering an identification information display page).  

As to claim 6, the rejection of claim 1 is incorporated.  Lin further teaches, wherein selecting, by the computer device, the selected child application identification information from the found child application identification information comprises: sorting, by the computer device, the found child application identification information according to geographical distances between the associated geographical locations and the target geographical location (e.g., see [0028], [0029] wherein the selection further includes ranking (i.e., sorting) of the generated results by a distance between the target location and the associated location of the application packages); 
displaying, by the computer device, the sorted found child application identification information (e.g., see Fig. 4 wherein the ranked application results are displayed); and 
selecting, by the computer device, the selected child application identification information from the displayed sorted child application identification information (e.g., see Figs. 8a-8c, [0064]-[0066] wherein an application is selected from the ranked application results).  

As to claim 7, the rejection of claim 6 is incorporated.  Lin further teaches wherein sorting, by the computer device, the found child application identification information according to geographical distances between the associated geographical locations and the target geographical location comprises: 
obtaining, by the computer device, the geographical distances between the geographical locations associated with the found child application identification information and the target geographical location (e.g., see [0021] teaching obtaining the distance between the associated location of the application packages and the target geographical location); 
obtaining, by the computer device, score reference attributes related to child applications corresponding to the found child application identification information (e.g., see [0021]-[0022] teaching obtaining various special factors for ranking the application packages); 
obtaining, by the computer device, according to the geographical distances and the score reference attributes, score values corresponding to the found child application identification information (e.g., see [0021]-[0022] teaching obtaining a ranking number based on a combination of different factors including distance and other special factors); and 
sorting, by the computer device, the found child application identification information according to the corresponding score values (e.g., see [0021]-[0023], [0048]-[0049] teaching ranking the resulting application packages according to their ranking numbers).  

As to claims 12-16, the claims are directed to a computer device implementing the method of claims 1 and 4-7 and are similarly rejected.

As to claim 20, the claims are directed to a non-volatile computer readable storage medium implementing the method of claim 1 and is similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied above, and in further view of DeLuca et al. (USPPN: 20160269495; hereinafter DeLuca).
As to claim 8, the rejection of claim 1 is incorporated.  While Lin teaches associating geographical locations with child application identification information (e.g., see [0003]) and further teaches the application information identification information can further be associated with a messaging function, Lin fails to teach wherein the geographical locations associated with the found child application identification information are entered after log in with a public identifier, and are associated with child application identification information specified by the public identifier.  
However, in the same field of endeavor systems and methods for delivering application content, DeLuca teaches wherein the geographical locations associated with the found [child application] identification information are entered after log in with a public identifier, and are associated with [child application] identification information specified by the public identifier (e.g., see [0013]-[0018], [0030], [0041]  teaching geographical locations associated with found identification information is retrieved after user log-in to a social network site and the identification information is specified by the social networking site.  See also [0047] of Lin teaching child application information).  Accordingly, it would have been obvious to modify Lin in view of DeLuca to provide a more personalized interface using social media data thus providing a user with connections that may otherwise go unnoticed (e.g., see [0013] of DeLuca).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied above, and in further view of Chaney et al. (USPPN: 2014/0282471; hereinafter Chaney).
As to claim 9, the rejection of claim 1 is incorporated.  Lin fails to explicitly teach wherein running, by the computer device, the child application corresponding to the selected child application identification information in an environment provided by the mother application for running child applications comprises: 
obtaining, by the computer device, page code corresponding to the selected child application identification information; selecting, by the computer device according to the page code, a public component from a public component library provided by the mother application; and drawing, by the computer device, the selected public component, to form a corresponding child application page.  
	However, in the same field of endeavor of systems and method for delivering application content, Chaney teaches obtaining, by the computer device, page code corresponding to the selected child application identification information; selecting, by the computer device according to the page code, a public component from a public component library provided by the mother application; and drawing, by the computer device, the selected public component, to form a corresponding child application page (e.g., see [0020]-[0025] teaching running a child context, which inherits one or more component of the parent context container accessible from a plugin repository having required libraries and resources for providing properties and values for display).  Accordingly, it would have been obvious to one of e.g., see [0003] of Chaney).

As to claim 10, the rejection of claim 9 is incorporated.  Lin further teaches wherein the page code corresponding to the selected child application identification information is generated according to preset child application template code and a serving party attribute corresponding to the selected child application identification information (e.g., see [0018] wherein the application package is displayed in accordance with a preset configuration and serving party attribute).  

As to claim 11, the rejection of claim 9 is incorporated.  Lin-Chaney further teaches wherein the page code corresponding to the selected child application identification information comprises code used for accessing a plug-in (e.g., see [0058] of Lin teaching the package applications executing as dynamic in-app data. See also [0022] of Chaney teaching child context using plugin data); 
wherein the method further comprises: obtaining, by the computer device, a corresponding plug-in according to the code used for accessing a plug-in (e.g., see [0025], [0028] of Chaney teaching obtaining a corresponding plugin; and 
wherein drawing, by the computer device, the selected public component, to form the corresponding child application page comprises: drawing, by the computer device, the selected public component and the obtained plug- in, to form the corresponding child application page (e.g., see [0022]-[0023] of Chaney teaching using the plugin repository and required libraries and resources for the child context). Accordingly, it would have been obvious to one of ordinary skill in the art, to modify Lin in view of Chaney to provide dynamically customized functionality of a host application (e.g., see [0003] of Chaney).

	As to claims 17-19, the claims are directed to the computer device implementing the method of claims 9-11 and are similarly rejected.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179